UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 August22, 2012 Date of Report (Date of Earliest Event Reported) COMM 2012-CCRE2 Mortgage Trust (Exact name of issuing entity) German American Capital Corporation (Exact name of sponsor as specified in its charter) Ladder Capital Finance LLC (Exact name of sponsor as specified in its charter) Cantor Commercial Real Estate Lending, L.P. (Exact name of sponsor as specified in its charter) Deutsche Mortgage & Asset Receiving Corporation (Exact name of registrant as specified in its charter) Delaware 333-172143-05 04-3310019 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 60 Wall Street New York, New York (Address of principal executive offices) (212) 250-2500 Registrant’s telephone number, including area code Former name or former address, if changed since last report:Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On August22, 2012, Deutsche Mortgage & Asset Receiving Corporation (the “Depositor”) caused the issuance, pursuant to a Pooling and Servicing Agreement, dated as of August1, 2012 (the “Pooling and Servicing Agreement”), among the Depositor, as depositor, Wells Fargo Bank, National Association, as master servicer, Midland Loan Services, a Division of PNC Bank, National Association, as special servicer, Park Bridge Lender Services LLC, as operating advisor, U.S. Bank National Association, as certificate administrator, paying agent and custodian, and U.S. Bank National Association, as trustee, of COMM 2012-CCRE2 Mortgage Trust Commercial Mortgage Pass-Through Certificates (the “Certificates”). The Certificates will consistof the following classes, designated as (i) the Class A-1, Class A-2, Class A-SB, ClassA-4, ClassX-A, ClassA-M, ClassB and ClassC Certificates (collectively, the “Public Certificates”) and (ii)the ClassX-B, ClassA-M-PEZ, ClassB-PEZ, ClassPEZ, ClassC-PEZ, Class D, Class E, Class F, ClassG, ClassH, ClassV, ClassR andClassLR Certificates (collectively, the “Private Certificates”). All of the Public Certificates, having an aggregate initial principal amount of$965,326,000,were sold to Deutsche Bank Securities, Inc. (“DBSI”), Cantor Fitzgerald & Co. (“CF&Co.”), Ladder Capital Securities LLC (“LCS”), CastleOak Securities, L.P. (“CastleOak”), KeyBanc Capital Markets Inc. (“KeyBanc”), Morgan Stanley & Co. LLC (“Morgan”) and RBS Securities Inc. (“RBS”, and together with DBSI, CF&Co., LCS, CastleOak, KeyBanc and Morgan, the “Underwriters”), pursuant to an Underwriting Agreement, dated as of August8, 2012 (the “Underwriting Agreement”), among the Depositor, the Underwriters and German American Capital Corporation (“GACC”).DBSI is acting as the sole bookrunning manager.DBSI and CF&Co. are acting as co-lead managers.The Public Certificates were offered by the Underwriters for sale to the public, pursuant to the Depositor’s Base Prospectus, dated August6, 2012, as supplemented by the Prospectus Supplement, dated August8, 2012, in negotiated transactions or otherwise at varying prices determined at the time of sale. All of the Private Certificates, having an aggregate initial principal amount of$460,826,967,were sold to DBSI, CF&Co. and LCS (the “Initial Purchasers”), pursuant to a Purchase Agreement, dated as of August8, 2012, between the Depositor and the Initial Purchasers.The Private Certificates were sold in a private placement transactions exempt from registration under the Securities Act of 1933, as amended (the “Act”), pursuant to Section 4(2) of the Act. The Certificates represent, in the aggregate, the entire beneficial ownership in COMM 2012-CCRE2 Mortgage Trust (the “Issuing Entity”), a common law trust fund formed under the laws of the State of New York pursuant to the Pooling and Servicing Agreement.The assets of the Issuing Entity consist primarily of 64 fixed-rate mortgage loans (the “Mortgage Loans”) secured by first liens on 98 commercial, multifamily and manufactured housing community properties.The Mortgage Loans were acquired by the Depositor from (i)GACC, pursuant to a Mortgage Loan Purchase Agreement, dated as of August22, 2012 (the “GACC Mortgage Loan Purchase Agreement”), between the Depositor and GACC, (ii)Ladder Capital Finance LLC (“Ladder”), pursuant to a Mortgage Loan Purchase Agreement, dated as of August22, 2012 the “Ladder Mortgage Loan Purchase Agreement”), between the Depositor and Ladder and (iii)Cantor Commercial Real Estate Lending, L.P. (“CCRE”), pursuant to a Mortgage Loan Purchase Agreement, dated as of August22, 2012 (together with the GACC Mortgage Loan Purchase Agreement and the Ladder Mortgage Loan Purchase Agreement, the “Mortgage Loan Purchase Agreements”), between the Depositor and CCRE. The net proceeds of the sale of the Certificates were applied to the purchase of the Mortgage Loans by the Depositor from GACC, Ladder and CCRE.The net proceeds to the Depositor of the offering of the Certificates, after deducting expenses payable by the Depositor in connection with the issuance and distribution of the Certificates of $5,523,218, were approximately $1,404,725,181.Of the expenses paid by the Depositor, approximately $0 were paid directly to affiliates of the Depositor, $190,000 in the form of fees were paid to the Underwriters and the Initial Purchasers, $0 were paid to or for the Underwriters and the Initial Purchasers, and $5,333,218 were other expenses.All of the foregoing expense amounts are the Depositor's reasonable estimates of such expenses.No underwriting discounts and commissions or finder's fees were paid by the Depositor. Further information regarding such sales has been previously provided on the Depositor's Current Report on Form8-K, filed August21, 2012 (including, as to the price per class of Public Certificates, on Schedule I to the Underwriting Agreement filed as an exhibit thereto) and in its Prospectus Supplement, dated August8, 2012 to the Prospectus, dated August6, 2012.The related registration statement (file no. 333-172143) was originally declared effective on June17, 2011. The Pooling and Servicing Agreement and the Mortgage Loan Purchase Agreements are attached as exhibits to this Form 8-K. The Underwriting Agreement is attached as an exhibit to the Depositor’s Form 8-K filed with the Securities and Exchange Commission on August21, 2012. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit 4 Pooling and Servicing Agreement, dated as of August 1, 2012, among Deutsche Mortgage & Asset Receiving Corporation, as depositor, Wells Fargo Bank, National Association, as master servicer, Midland Loan Services, a Division of PNC Bank, National Association, as a special servicer, U.S. Bank National Association, as trustee, Park Bridge Lender Services LLC, as operating advisor, and Wells Fargo Bank, National Association, as certificate administrator, paying agent and custodian. Exhibit5 Legality Opinion of Cadwalader, Wickersham & Taft LLP, dated August 22, 2012. Exhibit8 Tax Opinion of Cadwalader, Wickersham & Taft LLP, dated August 22, 2012 (included as part of Exhibit 5). Exhibit23 Consent Opinion of Cadwalader, Wickersham & Taft LLP, dated August 22, 2012 (included as part of Exhibit 5). Exhibit99.1 Mortgage Loan Purchase Agreement, dated as of August 22, 2012, among Deutsche Mortgage & Asset Receiving and German American Capital Corporation. Exhibit99.2 Mortgage Loan Purchase Agreement, dated as of August 22, 2012, among Deutsche Mortgage & Asset Receiving, Ladder Capital Finance LLC and Ladder Capital Finance Holdings LLLP. Exhibit99.3 Mortgage Loan Purchase Agreement, dated as of August 22, 2012, among Deutsche Mortgage & Asset Receiving and Cantor Commercial Real Estate Lending, L.P. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEUTSCHE MORTGAGE & ASSET RECEIVING CORPORATION (Registrant) Date:August22, 2012 By: /s/ Natalie D. Grainger Name: Natalie D. Grainger Title: Vice President By: /s/ Matt Smith Name: Matt Smith Title: Vice President
